DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
Claims 1 and 13-18 are currently pending in the above identified application.

Claim Objections
Claims 13 is objected to because of the following informalities:  - Claim 13: missing “and” at end of Markush group between “--composite mesh; and a glass fibre mesh.” 
 Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, there is no support for the limitation “further comprising glues, plasters, resins and mortars applied to the fire-resistant layer.”  The originally filed disclosure states “glues, plasters, resins and mortars may be applied to the fire-resistant layer 2 which would not adhere to smooth substrates such as aluminium sheet or plastic films” (see para 0060 of published application).  “May be applied’, or capable of being applied, is different from the combination of materials having been applied to the inventive panel. The originally filed disclosure does not support the combination of all materials applied to the fire-resistant layer and therefore the amendment introduces new matter.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to read “further comprising further comprising glues, plasters, resins or mortars applied to the fire-resistant layer.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a central body composed of an insulating foam, such as polyurethane foam or polyisocyanurate foam, phenolic or polystyrene foam.”  Based on the use “such as,” it is unclear if the claim intends to limit the type of foam or merely recites preferred, but optional, embodiments.  It is also unclear if “phenolic or polystyrene foam” are alternatives for the insulating foam or the such as polyurethane foam or polyisocyanurate foam, further defining the types of insulating foam.  For example, is the central body composed of an insulating foam, phenolic, or polystyrene?  Or, is the central body composed of an insulating foam, wherein the insulating foam can be polyurethane, polyisocyanurate, phenolic, or polystyrene foam?  If the latter, the “or” between polyurethane foam and polyisocyanurate foam should be replaced with a comma as well as “foam” added after phenolic  Later in claim 1, reference to “the central body of an insulating” is made, supporting that the material following “such as” are references to type of the insulating foam.  For the purpose of prior art application, Examiner will interpret the claim as having the central body composed of an insulating foam and the “such as” referring all subsequent materials as preferred but not required limitation of the insulating foam material type. 
Claim 15 recites the limitation “said plastifying resin” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends on claim 13, which does not recite a plastifying resin.  Claim 14, outside of claim 15’s dependency, does recite a plastifying resin.  It is unclear is claim 15 is intended to limit the panel to comprising a plastifying resin as claimed, to limit the fire-resistant layer to comprising a plastifying resin as claimed, or to depend upon claim 14.
Claim 16 recites the limitation “wherein two analogous backing layers are each applied by gluing onto opposite surfaces of said central body in insulating foam of the multilayered insulating panel.”  A “central body of insulating foam” has been previously reference.  It is unclear if claim 16 is a typo and intended to read accordingly or intends for an additional insulating foam to surround the central body as part of the multilayered panel.  For the purpose of prior art application, Examiner will interpret claim 16 as “wherein two analogous backing layers are each applied by gluing onto opposite surfaces of said central body of insulating foam of the multilayered insulating panel.”  
Claims 13-14 and 17-18 are rejected based on their dependency on rejected claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,934,066 to Murch in view of USPN 4,945,015 to Milner.
Regarding claims 1 and 13-17, Murch teaches a fire-retardant laminate system (backing layer) applied to a heat sensitive substrate 14 such as an organic polymeric foam for protection, wherein a fire-retardant laminate system (backing layer) comprising a vapor barrier layer (gas-tight reinforcement layer) 15 necessarily having a first surface and an opposite second surface, and a intumescent layer 11 (fire-resistant layer) comprising an intumescent composition operatively associated to said first surface of the vapor barrier layer (reinforcement layer), specifically through bonding (Murch, abstract, Fig. 4 and 6, col. 1 lines 12-15, col. 2 line 16-col. 11 line 37).  Murch teaches the fire-retardant laminate system 11 (Id., col. 11 lines 8-9), reading on thermal barrier layer (fibrous material layer) being interposed between the vapor barrier (plastic film) and the intumescent layer (fire-resistant layer).  Murch teaches the thermal barrier layer 16 being mineral or glass wool (glass fibre, claim 13), woven or nonwoven, such as cellulosic web fibrous material (natural woven or nonwoven fabric, claim 13) (Id., Fig. 6, col. 9 line 46- col. 10 line 14).  Collectively, the vapor barrier 15 and thermal barrier 16 are being mapped as the gas-tight reinforcement layer.  As the vapor barrier is a barrier to vapor, and therefore gas-tight, the two layers combined would also be a vapor barrier and therefore gas tight and necessarily prevent the diffusion of gas towards the outside of the multilayered structure.  As the intumescent layer provides additional material as well as fire protection, the intumescent layer 14 of foam (central body) opposite the surface containing the intumescent layer 11 (Id., Fig. 6, col. 2 lines 22-24), reading on the second surface of the gas-tight reinforcement layer of the laminate (backing layer) being applied to one surface of the heat sensitive foam substrate (central body of an insulating foam) of the multilayered insulating panel.  As the vapor barrier layer provides additional material to the laminate system, it would necessarily provide reinforcement. Intumescent materials are known to be fire-resistant
The limitation “panel for building construction” is deemed to be a statement with regards to the intended use of the backing layer and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The fire-retardant system applied to the heat sensitive foam substrate is capable of being used in building construction.
Murch does not appear to explicitly teach the intumescent composition comprising expandable graphite (claim 1), specifically expandable graphite, a plastifying resin and additives (claim 14), wherein the plastifying resin is a polymeric dispersion of polymers or copolymers (claim 15).
However, Milner teaches an intumescent material that comprises expandable graphite in a polymeric binder that is fire resistant, is completely resistant to carbon dioxide and water vapor, can withstand prolonged exposure to water without its intumescent properties being affected, has a smooth and aesthetically pleasing surface, and has a very low toxicity (Milner, abstract, col. 1 line 9 - col. 5 line 42).  Milner teaches the composition being made by preparing a mixture of the expandable graphite, the polymeric binder and water, reading on the binder (resin) being a polymeric dispersion of polymers or copolymers, and teaches the binder being flexible and comprising a polymer such as vinyl acetate, vinyl 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate of Murch, wherein the intumescent coating comprise the intumescent material of Milner including expandable graphite, binder, and additives, motivated by the desire of using conventionally known intumescent materials predictably suitable for imparting fire resistance, being is completely resistant to carbon dioxide and water vapor, withstanding exposure to water without affecting its intumescent properties, having a smooth and aesthetically pleasing surface, and having a very low toxicity.  
As the intumescent layer is on top of the vapor barrier and adds material, the intumescent layer would necessarily provide protection to the integrity to the vapor barrier as provide additional material on top that would need to be damage or removed prior to the scratching or damaging the vapor barrier, which Examiner is interpreting as reading on the fire-resistant layer protecting the integrity of the plastic film.  Additionally, the intumescent layer (fire-resistant layer) of the prior art combination has substantially similar structure and chemical composition as the claimed fire-resistant layer.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 16, Murch teaches the intumescent laminate (analogous backing layers) being applied to both surface of the substrate to be protected, such as foams, (central body of foam) by an adhesive (glue) (Murch, col. 9 lines 5-16), reading on two analogous intumescent laminates (backing layers) being each applied of gluing onto opposite surfaces of the central body in foam of the multilayered insulating panel.
claim 17, Murch teaches a flexible cover of waterproofed fabric being on the outer surface of the intumescent layer (Murch, col. 8 lines 32-35), reading on the fire-resistant layer of the backing layer being water resistant.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Murch and Milner, that neither reference describes a multilayered insulating panel for building constructions, which comprises a central body composed of an insulating foam, such as polyurethane foam or polyisocyanurate foam, phenolic or polystyrene foam, and a backing layer applied onto one or both of two opposite surfaces of said central body in insulating foam and that Murch merely mentions that laminates can be used for panels without specifying any precise stratigraphy or a specific panel.  Examiner respectfully disagrees.  Murch explicitly teaches the application of the fire-retardant laminate system to a heat sensitive substrate, including an organic foam, showing the orientation in Fig. 6, and specifically spells out the use with polystyrene foam substrate used in cold room insulation, reading on a multilayered insulting panel for building construction.  Furthermore, Murch teaches the invention being an improvement over fire-retardant sandwich panels for construction as not preventing the formation of a sufficiently thick intumescent char having the necessary heat-insulative and fire-retardant properties.  Therefore, Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2007/064322 to Kurupathi teaches a composition of weatherable and semi-weatherable material for roofing panels including foam layers and layers of intumescent fire retardant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.